Citation Nr: 9913571	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for restrictive lung 
disease.  

Entitlement to service connection for a positive purified 
protein derivative test.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty for training from April to 
September 1977 and on active duty from June 1978 to June 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  The 
case was remanded by the Board in January 1997 for additional 
medical evidence and additional service medical records.  
None was forthcoming, and the case has been returned to the 
Board.    


FINDING OF FACT

1.  Any current restrictive lung disease, if present, is not 
shown by competent evidence to be related to service, 
including a positive purified protein derivative (PPD) test 
or claimed positive tine test or claimed tuberculosis (TB) 
during service.  

2.  A positive PPD (or tine) test is not a disability, and no 
disability related to the results of such testing is shown.  


CONCLUSION OF LAW

The claims for service connection for restrictive lung 
disease and a positive PPD test are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's complete service medical records are not 
available.  In a medical history questionnaire, completed by 
the veteran in September 1983 for dental treatment, he 
indicated that he had not been under a physician's care 
during the prior two years, that he was not currently taking 
any medication, and that he had had no serious illnesses.  He 
was instructed to indicate if he had had various diseases 
including tuberculosis, but he did not indicate that he had.  

The service medical records show that, while the veteran was 
hospitalized for alcohol abuse during in April and May 1988, 
he reported a history of tuberculosis that had been treated 
for about a year with isoniazid (INH).  No respiratory 
abnormalities were detected on a physical examination at the 
time of hospital admission.  While hospitalized, he had an 
upper respiratory infection with a "strep" throat to be 
ruled out.  His symptoms included nasal congestion, sore 
throat, and elevated vital signs.  His lungs were clear on 
physical examination.   A history of a positive PPD test was 
recorded on a chest X-ray examination request; the chest X-
ray showed no significant abnormality.  The impression was 
negative chest.  

Except for copies of general medical examinations in February 
1977 and June 1978, and some dental records, no other service 
medical records are available despite repeated searches by 
the National Personnel Records Center.  Tripler Army Medical 
Center was specifically contacted and had no pertinent 
information.  

The veteran was hospitalized by VA from December 1992 to 
January 1993 for chest, shoulder and arm pain, and shortness 
of breath.  The hospital report reflects that he had 
previously been see in Triage a few days prior to admission, 
without significant medical history.  A left lower lobe 
infiltrate found, with a diagnosis of pneumonia.  He was 
stared on Erythromycin.  He returned to the hospital on the 
day of admission with increased symptoms.  His past medical 
history was noted to be negative except for strabismus.  
Chest pain reportedly increased on inspiration.  On physical 
examination, the lungs were noted to have crackles, dullness 
to percussion, and egophony.  Chest X-ray showed left pleural 
effusion on left lateral decubitus view, pleural infiltrate 
on the anteroposterior view, and obscuring of the diaphragm 
on the lateral view.  During the course of hospitalization he 
was given different medication and a chest tube was inserted, 
with minimal drainage.  The only relevant final diagnosis was 
pneumonia of the left lower lobe with effusion.  

VA outpatient clinical records show that the veteran 
complained of chest tightness in February 1993.  There was 
neither shortness of breath, chest pain, nor coughing.  
Objectively, the lungs were clear.  A chest X-ray was clear.  
Pulmonary function testing revealed a restrictive lung 
disease pattern.  Restrictive lung disease of unknown cause 
was assessed.  Another clinical record in February 1993 
reflects that restrictive lung disease was possibly secondary 
to chest tube placement (for the hospital treatment of 
pneumonia in December 1992 to January 1993).  In May 1993, 
the chest was clear.  The impressions included restrictive 
lung disease.  

In his substantive appeal of July 1995, the veteran expressed 
his belief that his restrictive lung disease was due to the 
fact that he had been exposed to tuberculosis when stationed 
in Panama in 1980 and 1981, where he met an married his wife.  
He reported that from 1982 to 1985 he was stationed in 
Hawaii, during which time his tuberculosis tine test was 
positive and he was given INH for a year.  He also stated 
that between 1982 and 1983, he was diagnosed with 
tuberculosis.  The veteran argued that the combination of 
exposure to tuberculosis and the year of taking INH caused 
restrictive lung disease.  Accompanying his substantive 
appeal, the veteran submitted a copy of an international 
vaccination certificate for his wife indicating that she had 
had PPD tests in 1983 and 1984 and a Tine test in March 1984 
and that on July 27, 1984 the results of a PPD test were 21 
millimeters.  

In February 1997 the RO contacted Tripler Army Medical Center 
in Hawaii and requested additional medical records, 
specifically for the veteran's wife.  Nothing was received.

A VA pulmonary specialist reviewed the claims file and 
rendered an opinion on the case in November 1998.  The 
physician noted that although the Board remand referred to a 
positive PPD in 1980 or 1981, the claims folder documented a 
positive PPD on July 17, 1984.  It was further noted that the 
veteran had been given one year of INH chemoprophylaxis and 
that there was no description whatsoever that the veteran had 
a diagnosis of active tuberculosis or what would be 
considered PTB (Class III TB).  The physician noted as 
"clearly inaccurate" the veteran's contentions including 
having had PTB in 1980 or 1981 in Panama, that he was treated 
at Tripler Army Medical Center in about 1982, that he 
infected his wife and they both were treated at Tripler, and 
that restrictive lung disease developed as the result of PTB 
during active service, as evidenced by a positive PPD.  The 
physician stated that there had been no evidence for active 
PTB.  Noting the veteran's contention that INH may have 
caused restrictive lung disease, the specialist stated that 
the veteran had had TB exposure and primary infection based 
on the PPD skin test, if the test was accurate.  It noted 
that patients with a positive PPD are not infectious to other 
individuals, so the veteran did not transmit PTB to his wife.  

The VA pulmonary specialist went on to note that the veteran 
was hospitalized by VA in December 1992, approximately 10 
years following his INH treatment, and that the hospital 
diagnoses were pneumonia with empyema, described as an 
infection of the pleural space.  The physician also noted 
that the empyema required two chest tubes for drainage and 
that consideration had been given to decortication of the 
pleural space, apparently because there had been incomplete 
evacuation of the empyema and subsequent pleural adhesions 
and pleural peel.  The physician stated that the September 
1993 pulmonary function test findings consistent with mild 
restrictive ventilatory defect were not surprising, given 
that the veteran had had empyema and a pleural disease less 
than six months earlier, related to pneumonia.  It was noted 
that there had been no further testing to suggest that the 
restrictive defect persisted, and that the mild restrictive 
ventilatory defect was "most certainly" due to the empyema 
and pleural disease related to pneumonia in 1993, and not 
"in any way, shape, or form" related to a positive PPD skin 
test.  The specialist continued, "Even if the patient had 
had active pulmonary tuberculosis (which there is no evidence 
that he has had) it is still much more likely that the 
patient's mild restrictive ventilatory defect is related to 
his empyema from 1993.  Additionally, a mild restrictive 
ventilatory defect in no way implies a functional 
significance concerning the patient's exercise tolerance or 
function."  It was pointed out that there was no evidence in 
the record that the veteran had any functional limitation.  
The examiner's opinion was "that the veteran's possible 
exposure to tuberculosis and his INH treatment is not in any 
way, shape or form related to any lung pathology now found."  
The physician found it unlikely that the veteran has any lung 
pathology, and concluded that his mild restrictive 
ventilatory defect, which was present in 1993, was a result 
of unilateral pleural disease related to previous empyema.  

The veteran's DD Form 214 reflects that his pay grade was E-5 
at separation and that his military occupational specialty 
was medial noncommissioned officer (NCO)/ cardiac specialist.  

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991);  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well- 
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

The Court has held that in order for a claim to be well 
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b).  Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  A claim based on 
chronicity may be well grounded if 1) the chronic condition 
is observed during service, 2) continuity of symptomatology 
is demonstrated thereafter and 3) competent evidence
relates the present condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 489 (1997).  Although a 
layperson is competent to testify as to observable symptoms, 
a layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id., see also Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

In cases where service medical records are unavailable 
through no fault of the veteran, VA is under a heightened 
obligation to assist in the development of the evidence.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened 
duty to assist the veteran in developing facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) in a 
case where service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Where the claimant's service medical records have been 
destroyed or lost, VA is under a duty to advise the claimant 
to obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Analysis

Initially, it is noted that the veteran is shown to have been 
a medial NCO during service.  However, his pay grade was only 
E-5 and there is nothing to show that he had any expertise in 
diagnosing pulmonary/infectious diseases.  In fact he was 
referred to as a cardiac specialist.  Thus, the evidence does 
not reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render competent his 
opinions regarding the diagnosis or causation of pulmonary 
tuberculosis or other lung disease.  

The Board has reviewed the evidence of record and arguments 
presented on appeal.   The veteran's service medical records 
reflect a notation of "TB" with reference to taking INH for 
a year, recorded during hospitalization from late April to 
early May 1988 for alcohol abuse.  However, physical 
examination showed that the chest was clear to auscultation 
and percussion and no respiratory disease was found.  An 
upper respiratory infection was noted during hospitalization 
but the lungs were clear.  A strep throat was recorded as a 
possibility.  

Importantly, when the veteran was to undergo a chest X-ray in 
May 1988, a history of a positive PPD test was noted on the 
X-ray request.  Had the veteran previously had pulmonary TB, 
rather than just a positive PPD test, there is no reasonable 
explanation for why the test but not the disease would have 
been noted.  Additionally, when he completed a medical 
history questionnaire in September 1983, he did not report a 
history of TB or that he was taking medication or had been 
treated for any illness during the past two years.  No 
additional relevant service medical records have been found 
and requests for additional records in conjunction with the 
claim, including a request for records from Tripler Army 
Medical Center, have been unsuccessful.  The veteran has also 
been requested to supply any pertinent medical records and 
any other evidence in support of his claims.  All possible 
and reasonable development of the medical evidence has been 
accomplished, and the VA has met its heightened burden of 
searching for records when the service medical records are 
obviously incomplete.  

While the veteran has referred to a positive tine test in 
service and assuming that such is correct, the fact remains 
that there is no medical evidence of any residuals of a 
positive PPD (and/or tine) test, of INH therapy, or of 
claimed TB.  The service medical records, while incomplete, 
do not document that the veteran had TB, that he had any 
residual impairment from a positive PPD (or tine) test or 
from taking INH, or that he had any chronic lung disease at 
all.  The lung examination during hospitalization in April 
1988 was normal.  There was no evidence of any residual lung 
impairment associated with the noted history of TB and INH 
treatment, a history which appears to reflect information 
given by the veteran rather than a history supported by 
medical evidence.  Thus, the "history" is not competent 
evidence that he actually had had TB.  A positive PPD (or 
tine) test, in and of itself, does not constitute a 
disability, as it is only a laboratory finding.  It is 
further noted that the veteran has variously referred to 
having had TB and to have been exposed to TB in service, but 
has not mentioned having undergone any tests in service to 
determine whether he actually had TB or to medical monitoring 
of any active TB.  Exposure to TB does not constitute a 
disability.

The first medical evidence of lung disease was in December 
1992, when the veteran was hospitalized for pneumonia.  The 
medical records at that time show the onset of symptoms to 
have been earlier that month.  In regard to the veteran's 
medical history, it was noted to be negative except for an 
irrelevant disorder.  The complete respiratory work-up during 
this period of hospitalization showed no evidence of TB or 
any residual of TB or of INH therapy.  

The VA pulmonary specialist's opinion has been reviewed.  At 
the outset it must be noted that reference to a positive PPD 
test on July 27, 1984 appears to be based on an immunization 
record pertaining to the veteran's spouse, rather than the 
veteran.    However, that error is does not render the 
essentials of the opinion invalid or necessitate another 
remand of the case.  The evidence reflects that the veteran 
did have a positive PPD test in service.  The specialist 
noted that there was no documentation that the veteran 
actually had pulmonary tuberculosis, pointing out that the 
veteran at times has referred to only having been "exposed 
to TB."  The physician ruled out any causal relationship 
between the lung disability classified as restrictive lung 
disease and INH therapy or a positive PPD during active 
service.  In fact, the physician found it doubtful (but not 
ruled-out completely) that the veteran suffers any chronic 
lung dysfunction, explaining that the adverse pulmonary 
function findings of mild restrictive ventilatory defect 
during hospitalization were to be expected so soon after 
pneumonia and empyema had developed.  The physician also 
stated that even if the veteran did have active pulmonary 
tuberculosis , it was much more likely that his mild 
restrictive defect is due to the 1993 empyema   

Thus, there is no competent evidence or opinion linking any 
current restrictive ventilatory defect and/or lung pathology, 
if present, to any in-service TB exposure, to positive PPD 
(or tine) testing, or to actual TB in service (of which the 
specialist noted there was no evidence).  In the absence of 
medical evidence that any chronic lung disorder is connected 
to service, the claims are not well grounded and must be 
denied.  

The veteran has not identified any additional, available, 
evidence which, if true, would make his claims for service- 
connection plausible.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996).  Accordingly, there is no further 
duty on the part of VA to inform him of the evidence 
necessary to complete his application.  38 U.S.C.A. 5103 
(West 1991);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran not having submitted a well-grounded claim, 
service connection for restrictive lung disease is denied.  

The veteran not having submitted a well-grounded claim, 
service connection for a positive PPD test is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

